Case: 1:16-cv-00611 Document #: 119-3 Filed: 07/26/19 Page 1 of 21 PageID #:1187




                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        

                        (;+,%,7
 Case: 1:16-cv-00611
   Case:             Document
         1:16-cv-00611        #: #:
                       Document  119-3  Filed:09/19/16
                                    52 Filed:  07/26/19Page
                                                        Page12ofof20
                                                                   21PageID
                                                                      PageID#:571
                                                                             #:1188




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 EXELON BUSINESS SERVICES                          )
 COMPANY, LLC                                      )
                                                   )
                Plaintiff,                         )     Case No.: 1:16-cv-00611
                                                   )
         v.                                        )     Hon. Robert M. Dow, Jr.
                                                   )
 PELCO STRUCTURAL, LLC                             )
                                                   )
                Defendant.                         )

       PELCO’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       NOW COMES the Defendant, PELCO STRUCTURAL, LLC (“Pelco”), by and through

its attorneys, Franco & Moroney, LLC and for its Answer, Affirmative Defenses and Counterclaim

to the First Amended Complaint of Plaintiff Exelon Business Services Company, LLC (“Exelon”),

states as follows:

                                           ANSWER

                                   NATURE OF ACTION

       1.      This is a breach of contract and breach of warranty action arising from Pelco’s

manufacture and supply of defective conductor cross arms to Exelon for use by Exelon’s affiliate,

Commonwealth Edison Company (“ComEd”), on the Illinois Tollway’s Elgin/O’Hare project in

2014 (“Tollway Project”). ComEd and Exelon will be referred to collectively hereafter as “Exelon.”

ANSWER:        This paragraph makes no allegations against the Defendant, PELCO
               STRUCTURAL, LLC (“Pelco”), and Pelco makes no response thereto or in the
               alternative, denies such allegations and demands strict proof thereof.

       2.      Exelon’s role in the Tollway Project was to raise the height of six existing

transmission circuits to accommodate the new Elgin/O’Hare expressway.




                                               1
 Case: 1:16-cv-00611
   Case:             Document
         1:16-cv-00611        #: #:
                       Document  119-3  Filed:09/19/16
                                    52 Filed:  07/26/19Page
                                                        Page23ofof20
                                                                   21PageID
                                                                      PageID#:572
                                                                             #:1189




ANSWER:        This paragraph makes no allegations against Pelco, and Pelco makes no response
               thereto or in the alternative, denies such allegations and demands strict proof
               thereof.

       3.      After installation, one of the Pelco cross arms broke apart at its weld and crashed

approximately 80 feet to the ground, breaking another arm on its way down and causing damage

to other equipment on the transmission circuit.

ANSWER:        Pelco admits that one of its conductor arms failed and fell to the ground, colliding
               with another conductor arm. All other allegations are denied.

       4.      Inspections and testing conducted immediately following the arm failure revealed

pervasive defects in not only the cross arm that failed but throughout the cross arms manufactured

and supplied by Pelco.

ANSWER:        Pelco admits that testing and inspections performed afterward showed an
               incomplete weld penetration in the failed conductor arm. All other allegations are
               denied.

       5.      Exelon afforded Pelco the opportunity to cure defects, but the replacement cross

arms supplied by Pelco were likewise defective.

ANSWER:        Denied.

       6.      Thereafter, in order to complete the time-sensitive Tollway Project, Exelon

exercised its right to purchase replacement cross arms from a third party and to remove the

defective Pelco arms and install the conforming replacement arms.

ANSWER:        Pelco admits that Exelon engaged a new supplier, but denies all other allegations
               and states that Exelon engaging a new supplier was a violation of the Contract.

       7.      Through this action, Exelon seeks recovery from Pelco of the costs and expenses

incurred to remedy Pelco’s breaches of contract and warranty.

ANSWER:        This paragraph makes no allegations against Pelco, and Pelco makes no response
               thereto or in the alternative, denies such allegations and demands strict proof
               thereof.




                                                  2
 Case: 1:16-cv-00611
   Case:             Document
         1:16-cv-00611        #: #:
                       Document  119-3  Filed:09/19/16
                                    52 Filed:  07/26/19Page
                                                        Page34ofof20
                                                                   21PageID
                                                                      PageID#:573
                                                                             #:1190




                                     JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

there is diversity of citizenship between the parties and because the amount of controversy exceeds

the sum of $75,000.00.

ANSWER:        Admitted.

       9.      Venue is proper in the Northern District of Illinois, pursuant to 28 U.S.C. § 1391,

because a substantial portion of the transactions giving rise to this cause of action occurred within

the Northern District of Illinois.

ANSWER:        Admitted.

                                            PARTIES

       10.     Exelon Business Services Company, LLC is a limited liability company organized

under the laws of the state of Delaware with its principal place of business in Illinois, Exelon

Corporation is the sole member of the LLC and is a corporation organized under the laws of the

State of Pennsylvania.

ANSWER:        This paragraph makes no allegations against Pelco, and Pelco makes no response
               thereto or in the alternative, denies such allegations and demands strict proof
               thereof

       11.     Pelco Structural, LLC is a limited liability company organized under the laws of

the State of Oklahoma with its principal place of business on Oklahoma. On information and

belief, Pelco Products, Inc. is the sole member of the LLC and is a corporation also organized

under the laws of the State of Oklahoma.

ANSWER:        Denied. Pelco Products, Inc., is not a member of Pelco Structural, LLC. Defendant
               admits that Pelco Structural, LLC is a limited liability company organized under
               the laws of Oklahoma with its principal place of business in Oklahoma.

                                     FACTUAL BACKGROUND




                                                 3
 Case: 1:16-cv-00611
   Case:             Document
         1:16-cv-00611        #: #:
                       Document  119-3  Filed:09/19/16
                                    52 Filed:  07/26/19Page
                                                        Page45ofof20
                                                                   21PageID
                                                                      PageID#:574
                                                                             #:1191




Exelon’s Request for Proposal

       12.     Exelon issued a Request for Proposal (“RFP”) in or about November 2013 for the

supply of transmission poles and conductor cross arms for use on the Tollway Project.

ANSWER:        Admitted.

       13.     Pelco submitted a Response to RFP on or about December 5, 2013 (“RFP

Response”). A copy of Pelco’s RFP Response is attached here as Exhibit A.

ANSWER:        Admitted.

       14.     Exelon awarded the Project to Pelco in or about January 2014.

ANSWER:        Admitted.

The Contract

       15.     On or about February 3, 2014, Exelon and Pelco entered into Master Terms and

Conditions for the Purchase of Materials and Services (“Master T&Cs”), a copy of which is

attached hereto as Exhibit B, pursuant to which Exelon would be the Buyer and Pelco the

Contractor.

ANSWER:        Pelco admits that it entered into the Purchase Order dated February 5, 2014, which
               included the Master Terms and Conditions. All other allegations are denied.

       16.     Exelon and Pelco thereafter entered into Purchase Order No. 001135575 (the

“Purchase Order”) for the purchase by Exelon, in part, of 64 conductor cross arms for the Tollway

Project. A copy of the Purchase Order is attached hereto as Exhibit C.

ANSWER:        Pelco admits that it entered into Purchase Order No. 001135575. All other
               allegations are denied.

       17.     The Purchase Order expressly provides that it is governed by the Master T&Cs.

ANSWER:        Admitted.

Pelco’s Representations and Warranties




                                               4
 Case: 1:16-cv-00611
   Case:             Document
         1:16-cv-00611        #: #:
                       Document  119-3  Filed:09/19/16
                                    52 Filed:  07/26/19Page
                                                        Page56ofof20
                                                                   21PageID
                                                                      PageID#:575
                                                                             #:1192




       18.     The conductor cross arms requested for the Tollway Project were tubular arms.

ANSWER:        Admitted.

       19.     The RFP included the Tollway Project Specifications, which stated, in part, “All

tubular arms shall have a uniform taper without flanges or miters.”

ANSWER:        Pelco admits that the RFP contains the quoted language. All other allegations are
               denied.

       20.     In its RFP Response, Pelco represented that it “accepts and will comply with the

scope of work [Specifications] without exception.”

ANSWER:        Pelco admits that the RFP Response contains the quoted language. All other
               allegations are denied.

       21.     Pelco further represented and warranted under the Master T&Cs that:

               a.     It would perform any work assigned to it in a competent manner, consistent
                      with the ordinary degree of skill and care required for the applicable
                      business, craft, industry, profession or trade, and to furnish all materials
                      necessary for the complete, proper and timely completion of the work.
                      (Master T&Cs, § 3.1.)

               b.     Any material it furnished to Exelon would (1) comply with the agreed upon
                      Specifications, (2) be free from defects in design, workmanship and
                      materials, (3) be suitable for its intended use, and (4) fit for the particular
                      purpose intended. (Master T&Cs, § 4.1.1.)

               c.     It would provide Submittals, which “shall include all information and
                      documentation in [Pelco’s] possession which are required by [Exelon] for
                      the design, construction, licensing, maintenance, quality assurance,
                      operation and/or use of the Work…Review by [Exelon] shall not relieve
                      [Pelco] from fulfilling all of [Pelco’s] obligations under [the Master T&Cs]
                      or the Contract Documents, including obligations relating to design and
                      detailing. (Master T&Cs, § 8.1.)

ANSWER:        Denied. Pelco agreed to follow the requirements of the Contract, as did Exelon.
               Pelco denies that the description set forth is accurate as it is incomplete, fails to
               address the Contract as a whole, and is a misleading summary of the Contract
               provisions.




                                                 5
 Case: 1:16-cv-00611
   Case:             Document
         1:16-cv-00611        #: #:
                       Document  119-3  Filed:09/19/16
                                    52 Filed:  07/26/19Page
                                                        Page67ofof20
                                                                   21PageID
                                                                      PageID#:576
                                                                             #:1193




       22.      Before manufacturing began, Pelco submitted drawings of the cross arms to Exelon

for approval.

ANSWER:         Admitted.

       23.      Through the submitted drawings, Pelco represented that the cross arms would have

a bend without any transitional breaks and cuts at the bend location. A copy of an approved design

drawing for the cross arms submitted by Pelco is attached as Exhibit D.

ANSWER:         Pelco admits that the approved design drawing was submitted as stated. All other
                allegations are denied.

       24.      At no time during the Project did Pelco inform Exelon that it would fabricate the

cross arms with any transitional breaks and/or cuts at the arm bend location.

ANSWER:         Denied. The Pelco arms contained a taper, consistent with what had been provided
                to Exelon on prior occasions. The Pelco design was fully and/or substantially
                compliant with the Exelon specification.

Remedy Provisions

       25.      The parties contractually agreed that if any material supplied by Pelco did not

comply with section 4.1.1 of the Master T&Cs, then Pelco would promptly correct by repair or

replacement any non-conforming material and any other materials or equipment damaged by the

non-conforming material. The Master T&Cs required that all costs and expenses associated with

the repair or replacement be paid by Pelco. (Master T&Cs, § 4.2.1.)

ANSWER:         Denied. Pelco agreed to follow the requirements of the Contract, as did Exelon.
                Pelco denies that the description set forth is accurate as it is incomplete, fails to
                address the Contract as a whole, and is a misleading summary of the Contract
                provisions.

       26.      In the event Pelco was unable or unwilling to repair or replace the non-conforming

material, then Exelon had the right to correct the non-conforming materials or purchase

replacement materials. The Master T&Cs required that all costs and expenses associated with




                                                  6
 Case: 1:16-cv-00611
   Case:             Document
         1:16-cv-00611        #: #:
                       Document  119-3  Filed:09/19/16
                                    52 Filed:  07/26/19Page
                                                        Page78ofof20
                                                                   21PageID
                                                                      PageID#:577
                                                                             #:1194




correcting or replacing the non-conforming materials likewise be paid by Pelco. (Master T&Cs, §

4.4.)

ANSWER:        Denied. Pelco agreed to follow the requirements of the Contract, as did Exelon.
               Pelco denies that the description set forth is accurate as it is incomplete, fails to
               address the Contract as a whole, and is a misleading summary of the Contract
               provisions.

        27.    Pelco agreed that time was of the essence in completing the work assigned to it.

(Master T&Cs, § 3.2.)

ANSWER:        Denied. Pelco agreed to follow the requirements of the Contract, as did Exelon.
               Pelco denies that the description set forth is accurate as it is incomplete, fails to
               address the Contract as a whole, and is a misleading summary of the Contract
               provisions.

The Initial Arm Failure

        28.    Pursuant to the Purchase Order, Pelco delivered 64 conductor cross arms to Exelon

in or about August 2014.

ANSWER:        Admitted.

        29.    On or about December 5, 2014, one of the installed cross arms supplied by Pelco

suffered a complete failure at the arm-to-clamp weld and crashed to the ground. The failed arm

caused damage to another conductor arm on its way down and to other equipment on the

transmission line.

ANSWER:        Pelco admits that on or about December 5, 2014, one of its conductor arms failed
               and fell to the ground, damaging another of the Pelco conductor arms. All other
               allegations are denied.

        30.    The site was immediately secured and precautions taken to protect the surrounding

structures and workers on site.

ANSWER:        This paragraph makes no allegations against Pelco, and Pelco makes no response
               thereto or in the alternative, denies such allegations and demands strict proof
               thereof.




                                                 7
 Case: 1:16-cv-00611
   Case:             Document
         1:16-cv-00611        #: #:
                       Document  119-3  Filed:09/19/16
                                    52 Filed:  07/26/19Page
                                                        Page89ofof20
                                                                   21PageID
                                                                      PageID#:578
                                                                             #:1195




        31.       Exelon timely notified Pelco of the arm failure, and, within a few days, Pelco

conducted visual inspections and ultrasonic testing of both the failed and remaining conductor

arms.

ANSWER:           Admitted.

        32.       Following its inspection, Pelco confirmed in writing to Exelon that at least 14 of

the 64 arms needed to be replaced.

ANSWER:           Admitted.

        33.       On or about December 11, 2014, Pelco provided two replacement arms followed

shortly thereafter by an additional twelve replacement arms.

ANSWER:           Admitted. Further answering, the twelve replacement arms were provided to
                  support the project, in the event they were needed. They were not provided because
                  of non-conformances in the installed project arms.

The Defects

        34.       Exelon’s inspection of the original and replacement Pelco cross arms revealed two

types of material defects in both sets of arms:

                  a.     The original and replacement arms had defective arm-to-clamp welds.

                  b.     The larger cross arms had relief-cut-welds – or transitional cuts – at the arm
                         bend location. Pelco had cut the arms in several places along the bend
                         location and welded the cut pieces back together in order to achieve the
                         bend.

ANSWER:           Denied.

        35.       The relief cuts were not shown in any of the approved drawings for the Project.

Moreover, because the cuts resulted in joints along the arm bend, they did not comply with the

Specifications.

ANSWER:           Denied.




                                                   8
Case: 1:16-cv-00611
  Case:             Document
         1:16-cv-00611       #: 119-3
                       Document       Filed: 09/19/16
                                #: 52 Filed: 07/26/19 Page
                                                      Page 910ofof2021PageID
                                                                       PageID#:579
                                                                               #:1196




         36.   To test whether the original or replacement cross arms would still have adequate

design strength, despite their non-compliance with the Specifications, Exelon engaged a

metallurgist to perform destructive testing on a sampling of the arms from both the original and

replacement batches supplied by Pelco.

ANSWER:        Pelco admits that Exelon engaged a metallurgist, and denies the remaining
               allegations of this Paragraph.

         37.   Two arms were selected for testing: one from the original batch of Pelco arms, all

of which had been designed and manufactured in the same manner, and one from the replacement

batch of Pelco’s arms, all of which had been designed and manufactured in the same manner.

ANSWER:        Denied.

         38.   In a report dated January 5, 2015, the metallurgist reported that the tested arms

failed to achieve Pelco’s own weld penetrations at both the arm-to-clamp welds and relief cut

welds.

ANSWER:        Denied.

         39.   Accordingly, both the original and replacement arms contained material defects

that rendered them unsuitable for the Tollway Project.

ANSWER:        Denied.

         40.   Exelon timely provided Pelco with a copy of the metallurgist report.

ANSWER: Denied.
Exelon’s Purchase of Conforming Replacement Arms from a New Supplier

         41.   Because the destructive testing revealed that both the original and replacement

cross arms were defective and unsuitable for their intended purpose, Exelon engaged a new

supplier to manufacture replacement cross arms.

ANSWER:        Pelco admits that Exelon engaged a new supplier, and denies the remaining
               allegations of this Paragraph.



                                                9
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page10
                                                            11ofof20
                                                                   21PageID
                                                                      PageID#:580
                                                                             #:1197




        42.     The replacement arms were provided by the new supplier on or about February 1,

2015, and installed from mid-February to mid-March by Exelon’s contractor.

ANSWER:         This paragraph makes no allegations against Pelco, and Pelco makes no response
                thereto or in the alternative, denies such allegations and demands strict proof
                thereof.

        43.     Exelon seeks through this action to recoup the costs and expenses it incurred to (1)

address the original arm failure, (2) purchase the replacement arms, (3) remove the defective Pelco

arms, and (4) install the replacement arms.

ANSWER:         This paragraph makes no allegations against Pelco, and Pelco makes no response
                thereto or in the alternative, denies such allegations and demands strict proof
                thereof.

                                            COUNT I
                                       (Breach of Contract)

        44.     Exelon restates and realleges the allegations set forth in paragraph 1-43 above as if

fully set forth herein.

ANSWER:         Pelco re-states and re-alleges its answers for Paragraphs 1-43, as and for Paragraph
                35 as though the same were fully set forth herein.

        45.     Exelon and Pelco contracted for the purchase and sale of 64 conductor cross arms,

pursuant to the Purchase Order and Master T&Cs, for use in the Tollway Project.

ANSWER:         Admitted.

        46.     Exelon fully performed all of its obligations under the Purchase Order and Master

T&Cs.

ANSWER:         Denied.

        47.     Pelco materially breached the terms of the parties’ Purchase Order and Master

T&Cs by supplying conductor cross arms that failed to meet the agreed upon Project Specifications

and were neither free from defects nor suitable for their intended use.



                                                 10
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page11
                                                            12ofof20
                                                                   21PageID
                                                                      PageID#:581
                                                                             #:1198




ANSWER:         Denied.

       48.      Despite being given the opportunity to do so, Pelco failed to cure its breach.

ANSWER:         Denied.

       49.      As a direct and proximate result of Pelco’s foregoing breach of contract, Exelon

has sustained damages in an amount in excess of $2,000,000.00.

ANSWER:         Denied.

       WHEREFORE, the Defendant, PELCO STRUCTURAL, LLC prays this honorable Court

to dismiss this cause and tax costs against the Plaintiff.

                                            COUNT II
                                       (Breach of Warranty)

       50.      Exelon refers to and incorporates by reference paragraph 1-43 as though fully set

forth herein.

ANSWER:         Pelco re-states and re-alleges its answers for Paragraphs 1-43, as and for Paragraph
                35 as though the same were fully set forth herein.

       51.      Exelon and Pelco contracted for the sale of goods; specifically, conductor cross

arms for use by Exelon in the Tollway Project.

ANSWER:         Admitted.

       52.      Pelco made several representations and warranties to Exelon relating to the cross

arms, including:

                a.     Pelco expressly represented and warranted that the cross arms would
                       comply with the Tollway Project Specifications;

                b.     Through the submittal of design drawings, Pelco represented and warranted
                       that the cross arms would conform to those drawings and, inter alia, be free
                       of transitional cuts, breaks, and/or joints at the arm bend location.

                c.     Pelco expressly represented and warranted that the cross arms would be free
                       from defects;




                                                  11
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page12
                                                            13ofof20
                                                                   21PageID
                                                                      PageID#:582
                                                                             #:1199




               d.        Pelco expressly represented and warranted that the cross arms would be
                         suitable for their intended use; and

               e.        Pelco expressly represented and warranted that the cross arms would be fit
                         for their intended purpose.

ANSWER:        Denied.

       53.     Exelon reasonably relied upon these representations and warranties in purchasing

the Pelco cross arms.

ANSWER:        Denied.

       54.     At the time of sale and delivery, Pelco breached these representations and

warranties by supplying cross arms that:

               a.        failed to conform to the Project Specifications and design drawings;

               b.        were defective; and

               c.        were unsuitable and unfit for their intended purpose and use.

ANSWER:        Denied.

       55.     Exelon fully performed its obligations under the Master T&Cs and Purchase Order

and timely notified Pelco of the defects identified in the cross arms.

ANSWER:        Denied.

       56.     Exelon afforded Pelco the opportunity to cure the defects in the cross arms, but

Pelco failed to do so.

ANSWER:        Denied.

       57.     Exelon thereafter exercised its right to purchase conforming cross arms from a new

supplier.

ANSWER:        Denied.




                                                  12
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page13
                                                            14ofof20
                                                                   21PageID
                                                                      PageID#:583
                                                                             #:1200




       58.     As a direct and proximate result of Pelco’s foregoing breach of warranty, Exelon

has sustained damages in excess of $2,000,000.00.

ANSWER:        Denied.

       WHEREFORE, the Defendant, PELCO STRUCTURAL, LLC prays this honorable Court

to dismiss this cause and tax costs against the Plaintiff.

                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense
                                   Failure to Mitigate Damages

       1.      Upon the failure of the Pelco conductor arm, Exelon had the duty in equity, under

law and by Contract to mitigate its damages.

       2.      Exelon failed to mitigate its damages in one or more of the following ways:

               a.      Failed to put processes and protocols in place to ensure that the project
                       remained on schedule, thereby delaying the remediation plan and increasing
                       the costs being claimed against Pelco,

               b.      Failed to keep Pelco advised of the remediation schedule, the testing and
                       the remedial plan,

               c.      Engaged contractors without adequate controls over price and scope leading
                       to outrageous costs for the replacement arms and the installation expense,

               d.      Failed to work with Pelco relating to the provision of replacement conductor
                       arms,
               e.      Failed to use a project delivery consistent with its own practices and
                       guidelines,

               f.      Failed to manage its own forces leading to outrageous charges from Exelon,
                       and,

               g.      Failed to manage the engineering and installation process for the conductor
                       arms leading to Exelon making the wrong decisions relating to its own
                       specifications.




                                                  13
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page14
                                                            15ofof20
                                                                   21PageID
                                                                      PageID#:584
                                                                             #:1201




       WHEREFORE, PELCO STRUCTURAL, LLC prays this honorable Court to either

dismiss this cause, or to reduce any claim by Exelon for the outrageous and extreme costs/expenses

being asserted.

                                   Second Affirmative Defense
                       Anticipatory Breach/Failure of Condition Precedent

       3.         Upon the failure of the conductor arm, Exelon had the duty in equity, under law

and pursuant to the Contract to permit Pelco to cure any alleged non-conformances in the

conductor arms.

       4.         Exelon breached its duty to permit Pelco to supply replacement conductor arms,

and proceeded to purchase replacement conductor arms from an alternative supplier at a

significantly higher cost.

       WHEREFORE, PELCO STRUCTURAL, LLC prays this honorable Court to either

dismiss this cause, or to reduce any claim by Pelco for the outrageous and extreme costs/expenses

being asserted by virtue of Exelon purchasing conductor arms from an alternative supplier.




                                     Third Affirmative Defense
                                             Estoppel

       5.         In issuing the submittals to Exelon for approval, Pelco was not only following the

Contract requirements, but was ensuring that its design and its product met with Exelon’s approval.




                                                  14
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page15
                                                            16ofof20
                                                                   21PageID
                                                                      PageID#:585
                                                                             #:1202




       6.        Despite the Contract requirements and specifications, the Contract provisions

allowed Exelon to change, modify and/or alter the Contract requirements including the

specification.

       7.        By approving the design and the product to be supplied by Pelco under the submittal

process, Exelon approved what was depicted in the submittal, viz. the tapered design.

       8.        In approving the tapered design of the Conductor arms, the Pelco design became a

part of the Contract.

       9.        Pelco relied on the Exelon approval of its design and its product, and entered

production based upon those approvals.

       10.       To the extent that Exelon is now claiming that the tapered design is nonconforming,

Pelco relied on the approval of its design and its product by Exelon, to Pelco’s detriment.

       11.       Exelon had accepted the Pelco design on prior procurements, evidencing that the

Pelco design was conforming.

       12.       Exelon’s actions in approving the Pelco design and/or its product became binding,

and Exelon is now estopped to deny that the tapered design was approved.

       13.       Pelco has been damaged and prejudiced by its reliance on Exelon’s approval.

       WHEREFORE, PELCO STRUCTURAL, LLC prays this honorable Court to find that

Exelon approved the Pelco design, and that Pelco relied on Exelon’s approval such that the tapered

design is conforming to the revised Contract requirements.

                                        COUNTERCLAIM

       NOW COMES the Defendant-Counter Plaintiff, PELCO STRUCTURAL, LLC by and

through its attorneys, Franco & Moroney, LLC and for its Counterclaim against Exelon Business

Services Company, LLC (“Exelon”), states as follows:




                                                 15
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page16
                                                            17ofof20
                                                                   21PageID
                                                                      PageID#:586
                                                                             #:1203




                                            The Parties

       1.      Upon information and belief, and based solely upon the allegations in Plaintiff’s

Complaint, Exelon Business Services Company, LLC is a limited liability company organized

under the laws of the state of Delaware with its principal place of business in Illinois. Exelon

Corporation is the sole member of the LLC and is a corporation organized under the laws of the

State of Pennsylvania.

       2.      Pelco Structural, LLC is a limited liability company organized under the laws of

Oklahoma with its principal place of business in Oklahoma.

                                     Jurisdiction And Venue

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332 because

there is diversity of citizenship between the parties and because the amount in controversy exceeds

the sum of $75,000.00.

       4.      Venue is proper in the Northern District of Illinois, pursuant to 28 U.S.C. §1391,

because a substantial portion of the transactions giving rise to this cause of action occurred within

the Northern District of Illinois.



                                           The Contract

       5.      On or about February 5, 2014, Exelon and Pelco entered into a Purchaser Order

“Purchaser Order” for the supply of various conductor arms.

       6.      The Purchase Order was subject to Master Terms and Conditions for the Purchase

of Materials and Services (“Master T&Cs”) dated February 3, 2014. Both the Purchase Order and

the Master T&Cs are attached to the Exelon Complaint and are incorporated herein. The Purchase

Order and the Master T&Cs are referred to herein as the “Contract.”




                                                 16
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page17
                                                            18ofof20
                                                                   21PageID
                                                                      PageID#:587
                                                                             #:1204




       7.      Under the terms of the Contract, Pelco was given a set of design requirements and

specifications for the supply of the conductor arms. Exhibit “A.”

       8.      Pelco prepared a response to the Exelon specifications and submitted these

documents to Exelon for approval (“Submittals”). Exhibit “B.”

       9.      The Contract distinguishes between remedies for non-conformances in materials

and non-conformances in services. For non-conformances in materials, the Contract remedy is as

follows:

               4.2:   Remedies: Material

              If material does not comply with above warranties (4.1.1.) and Exelon gives Pelco
              notice of noncompliance within 2 years of acceptance or certificate of final
              completion (3.3), then Pelco shall at its sole expense correct by repairing or
              replacing non-conforming materials and anything damaged by it. The decision
              whether to repair or replace is made with Exelon’s concurrence. Access costs and
              the costs of repair or replacement are borne by Pelco. Exelon can charge Pelco for
              unpacking, examining, reshipping, etc. of the rejected material. The new material is
              warranted for 2 years or the remainder of the warranty period (excluding the period
              during which the warranty was not available because the original material was not
              in use), whichever is greater.

(emphasis added).

       10.     The Contract also contains “cure” provisions, which provides Pelco with the right

to cure any non-conformances, including the following:

               4.4    Buyer’s Right to Perform

                      If Pelco does not repair or replace the supplied or damaged material or re-
                      perform the improperly performed services, Exelon after notice to Pelco
                      may correct deficiencies in materials or services or purchase replacement
                      material or services. Exelon can invoice Pelco or can deduct these costs
                      from amounts owed.

       11.     The Contract and the relationship between the Parties is governed by Illinois law.




                                               17
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page18
                                                            19ofof20
                                                                   21PageID
                                                                      PageID#:588
                                                                             #:1205




        12.     The Uniform Commercial Code is deemed to be part of all supply contracts in

Illinois.

        13.     The Uniform Commercial (the “UCC”) per sec. 2-608, 810 ILCS 5/2-608, provides

that Pelco should be permitted to cure:

        “Revocation of acceptance in whole or in part” provides as follows:

                        (1)    The buyer may revoke his acceptance of a lot or commercial unit
                               whose non-conformity substantially impairs its value to him if he
                               has accepted it

                               (a)     on the reasonable assumption that its non-conformity would
                                       be cured and it has not been seasonably cured;

        14.     Exelon approved the Pelco design and products, and never raised an issue with the

Pelco design.

        15.     Pelco relied on the approval of its design and its product.

        16.     Exelon made the unilateral decision to replace the conforming Pelco products,

without the opportunity to cure any alleged non-conformances, in breach of the Contract.

        17.     That the Exelon specification is ambiguous on its face, and as interpreted by Exelon.

        18.     The Exelon specification did not permit the use of “miter joints” in the conductor

arms. Miter joints are shown on the drawing attached as Exhibit “C.”

        19.     The conductor arms used by Pelco were “tapered joints,” as depicted on Exhibit

“D.”

        20.     After the conductor arms were installed, Exelon for the first time asserted that the

joints were “miter” joints, and therefore non-conforming.

        21.     Exelon used the allegation of “miter joints” to wrongfully terminate the Pelco

contract and engage an alternative supplier.




                                                 18
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page19
                                                            20ofof20
                                                                   21PageID
                                                                      PageID#:589
                                                                             #:1206




       22.       If the Pelco conductor arm is deemed to be “miter joint,” as contended by Pelco,

then it is non-conforming subject to the defenses of substantial compliance and estoppel.

       23.       If the Pelco conductor arm is deemed to be a “tapered joint,” then it is in compliance

with the Exelon specification meaning that Exelon’s use of an alternative supplier is wrongful and

a violation of the Contract.

       24.       Under the Declaratory Judgment Act, 28 USC §2201(a), in the case of an actual

controversy, this Court may declare the rights, legal relations, duties and obligations of interested

parties seeking a declaration which shall have the force and effect of a final judgment or decree.

       25.       Under 28 USC §2202 and Rule 57 of the Federal Rules of Civil Procedure, this

Court may grant relief based on a declaratory judgment.

       26.       The conductor arm referenced in Plaintiff’s complaint, par. 3, did not fail at the

taper, meaning the specification had nothing to do with the failure.

       27.       Pelco claims that its conductor arm was conforming, which allegations Exelon

denies which can only be resolved by an order of this Court.

       28.       Based on the evidence to be adduced, Pelco seeks this Court to enter a declaratory

judgment that:

                 a.     The tapered conductor arm was conforming to the specification,

                 b.     That in the alternative, the tapered conductor arm was substantially
                        conforming, or was in substantial compliance with, the specification,

                 c.     That by virtue of Exelon accepting the submittal put forth by Pelco showing
                        the tapered arm, Exelon accepted the tapered conductor arm as conforming
                        to the specification,

                 d.     Exelon is estopped to deny that that Pelco design and manufacture was
                        conforming to the contract requirements, and

                 d.     To enter all other just and equitable relief.



                                                  19
Case: 1:16-cv-00611
  Case:             Document
        1:16-cv-00611        #: #:
                      Document  119-3  Filed:09/19/16
                                   52 Filed:  07/26/19Page
                                                       Page20
                                                            21ofof20
                                                                   21PageID
                                                                      PageID#:590
                                                                             #:1207




       WHEREFORE, the Counter-Defendant, PELCO STRUCTURAL LLC prays this

honorable Court to enter a Declaratory Judgment in its favor and against Exelon finding that the

Pelco product was conforming together with an award of costs.

                                            Respectfully submitted,

                                            __/s/ Robert J. Franco________________________
                                            One of the Attorneys for Defendant, Pelco Structural,
                                            LLC

Robert J. Franco
Christopher M. Cano
Franco & Moroney, LLC
500 West Madison St., Suite 2440
Chicago, Illinois 60661-2510
312-469-1000
312-469-1011 – fax
robert.franco@francomoroney.com
chris.cano@francomoroney.com




                                              20
